Citation Nr: 0102792	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-25 225	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

The propriety of the initial noncompensable rating assigned 
for the service-connected postoperative residuals of right 
gynecomastia.  




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs







ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from July 1977 to September 
1994.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 decision by the RO which, granted 
service connection and assigned a noncompensable rating for 
the postoperative residuals of right gynecomastia.  

In light of the distinction noted by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the "Court"), in Fenderson v. West, 12 Vet. 
App. 119 (1999), the Board has recharacterized the issue as 
involving the propriety of the initial rating assigned.  



REMAND

Service connection is currently in effect for the 
postoperative residuals of right gynecomastia, evaluated as 
noncompensable under Diagnostic Code 7805.  Under Diagnostic 
Code 7805 (2000), scars are to be rated on the limitation of 
function of the part affected.  Under 38 C.F.R. § 4.118 
including Diagnostic Code 7804 (2000), superficial scars that 
are tender and painful on objective demonstration warrant a 
10 percent rating.  

On VA examination in January 1998, the examiner noted that 
the veteran had a prominence of the breast tissue on the 
right side as compared with the left and that there was well 
healed surgical scarring surrounding the areola of the nipple 
bilaterally.  The examiner indicated that the scar exhibited 
violaceous color and was raised.  The diagnosis was that of 
residual breast tissue on the right and hypertrophic surgical 
scar.  


In a February 1998 addendum, the examiner indicated that the 
veteran had a scar that exhibited frequent tingling and 
tenderness, as well as prominence of breast tissue in the 
area of the scar on the right.  
 
On his November 1999 VA Form 9, the veteran reported that his 
service-connected postoperative residuals of right 
gynecomastia warranted a higher rating because they caused 
pain in the right chest that results in limitation of motion 
when performing work over his head.  In a December 1999 
statement, his representative asserted that a 10 percent 
rating was warranted because the postoperative residuals of 
right gynecomastia included a tender scar.   

While the medical evidence of record suggests that the 
service-connected postoperative residuals of right 
gynecomastia may include that of tender scarring, the Board 
finds that the record does not indicate whether the scarring 
and residual breast tissue removal were productive of a 
functional deficit which could warrant the assignment of a 
higher rating.  

As such, the Board finds that the examination was 
insufficient for purposes of adjudicating the claim and that 
another VA examination is necessary.  

The Board notes that there may be additional medical evidence 
available that is not already on file.  Noted in this regard 
is the absence of any clinical record of treatment since 
1998.  Copies of any records of ongoing treatment for 
symptoms of the veteran's service-connected postoperative 
residuals of right gynecomastia should be obtained and 
associated with the claims file before the veteran undergoes 
further examination.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  

Finally, as previously stated, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas, 
supra.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision regarding 
this issue at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, this issue are remanded to the RO 
for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument to support his claim for 
a higher rating for his service-connected 
postoperative residuals of right 
gynecomastia.  The veteran should also be 
requested to submit the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him for these residuals 
since service.  When the veteran 
responds, and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to provide copies of all clinical records 
documenting their treatment, which are 
not already in the claims folder.  The 
veteran should be afforded a reasonable 
amount of time to obtain and submit such 
evidence to the RO.  

2.  The RO should then schedule the 
veteran for examination in order to 
determine the current severity of his 
service-connected postoperative residuals 
of right gynecomastia.  All indicated 
testing in this regard should be 
accomplished.  The claims file and a copy 
of this remand should be made available 
to the examiner for review.  The 
examination report should reflect review 
of pertinent material in the claims 
folder, including the medical records on 
file, and include the factors on which 
the opinion is based.  The examiner 
should specifically be asked to give a 
medical opinion as to whether the 
service-connected scarring is tender or 
painful on objective demonstration or 
whether the there is residual muscle or 
tissue loss of a significant degree or 
related functional loss, as described by 
the veteran.  All examination findings, 
along with the complete rationale for all 
opinions expressed and conclusions 
reached, should be recorded and then 
associated with the veteran's claims 
folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  The 
RO must ensure in this regard that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


